DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       CHRISTOPHER MURRAY,
                             Appellant,

                                     v.

               PEOPLE'S TRUST INSURANCE COMPANY,
                            Appellee.

                    Nos. 4D19-2415 and 4D19-2419

                               [June 4, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; James Nutt, Judge; L.T. Case Nos. 50-2018-
CA-000051 XXXX MB and 50-2018-CA-000016 XXXX MB.

   Daniel T. Galo of Ligman Martin, P.L., Wellington, for appellant.

   Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.